19-01147-shl   Doc 10   Filed 08/02/19    Entered 08/02/19 09:57:47   Main Document
                                         Pg 1 of 17
19-01147-shl   Doc 10   Filed 08/02/19    Entered 08/02/19 09:57:47   Main Document
                                         Pg 2 of 17
19-01147-shl   Doc 10   Filed 08/02/19    Entered 08/02/19 09:57:47   Main Document
                                         Pg 3 of 17
19-01147-shl   Doc 10   Filed 08/02/19    Entered 08/02/19 09:57:47   Main Document
                                         Pg 4 of 17
19-01147-shl   Doc 10   Filed 08/02/19    Entered 08/02/19 09:57:47   Main Document
                                         Pg 5 of 17
19-01147-shl   Doc 10   Filed 08/02/19    Entered 08/02/19 09:57:47   Main Document
                                         Pg 6 of 17
19-01147-shl   Doc 10   Filed 08/02/19    Entered 08/02/19 09:57:47   Main Document
                                         Pg 7 of 17
19-01147-shl   Doc 10   Filed 08/02/19    Entered 08/02/19 09:57:47   Main Document
                                         Pg 8 of 17
19-01147-shl   Doc 10   Filed 08/02/19    Entered 08/02/19 09:57:47   Main Document
                                         Pg 9 of 17
19-01147-shl   Doc 10   Filed 08/02/19     Entered 08/02/19 09:57:47   Main Document
                                         Pg 10 of 17
19-01147-shl   Doc 10   Filed 08/02/19     Entered 08/02/19 09:57:47   Main Document
                                         Pg 11 of 17
19-01147-shl   Doc 10   Filed 08/02/19     Entered 08/02/19 09:57:47   Main Document
                                         Pg 12 of 17
19-01147-shl   Doc 10   Filed 08/02/19     Entered 08/02/19 09:57:47   Main Document
                                         Pg 13 of 17
19-01147-shl   Doc 10   Filed 08/02/19     Entered 08/02/19 09:57:47   Main Document
                                         Pg 14 of 17
19-01147-shl   Doc 10   Filed 08/02/19     Entered 08/02/19 09:57:47   Main Document
                                         Pg 15 of 17
19-01147-shl   Doc 10   Filed 08/02/19     Entered 08/02/19 09:57:47   Main Document
                                         Pg 16 of 17
19-01147-shl   Doc 10   Filed 08/02/19     Entered 08/02/19 09:57:47   Main Document
                                         Pg 17 of 17
